%
       Case 2:19-mj-00519-RJK Document 1 Filed 10/03/19 Page 1 of 2 PageID# 1

                      IN THE UNITED STATES DISTRICT COURT
                                                            I   r
                     FOR THE EASTERN DISTRICT OF VIRGINIA/ |
                                                            1 1 OCT - 3 2019
                                 NORFOLK DIVISION


    UNITED STATES OF AMERICA                                L       f^ORFOLK \M COURT

          V.                                Case No.   A-
                                            Court Date: November-'14, 2019
    MICHAEL C. ANTHONY


                               CRIMINAL INFORMATION


                                    COUNT ONE
                  (Misdemeanor)-Violation Notice No. 7255282

         THE UNITED STATES ATTORNEY CHARGES:


         That on or about September 6, 2019, at Joint Expeditionary Base

    Little Creek, Virginia Beach, Virginia, in the Eastern District of

    Virginia, the defendant, MICHAEL C. ANTHONY, did knowingly and

    unlawfully enter and was found upon Joint Expeditionary Base Little

    Creek property after having been ordered by the Commanding Officer,

    Joint Expeditionary Base Little Creek, Virginia Beach, Virginia, not

    to reenter any naval installation in the Hampton Roads, Virginia area.

         (In violation of Title 18, United States Code, Section 1382).

                                    COUNT TWO
                                  (Misdemeanor)

         THE UNITED STATES ATTORNEY CHARGES:


         That on or about September 6, 2019, at Joint Expeditionary Base

    Little Creek, Virginia Beach, Virginia, in the Eastern District of

    Virginia, the defendant, MICHAEL C. ANTHONY, did by any fraud or false

    pretense, enter or attempt to enter property belonging in whole or in

    part to, or leased by, the United States.

         (In violation of Title 18, United States Code, Section 1036.)
Case 2:19-mj-00519-RJK Document 1 Filed 10/03/19 Page 2 of 2 PageID# 2
